[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             DECEMBER 3, 2007
                               No. 07-10532                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 06-00031-CR-ORL-22-KRS

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                     versus

JOSE LUIS SILVA,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 3, 2007)

Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

     William P. Healy, appointed counsel for Jose Luis Silva on appeal, has filed
a motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED and Silva’s conviction and sentence are AFFIRMED.




                                          2